     Case: 1:18-cv-04718 Document #: 22 Filed: 03/08/19 Page 1 of 1 PageID #:56

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

Sarahi Johnson
                                Plaintiff,
v.                                                  Case No.: 1:18−cv−04718
                                                    Honorable John Robert Blakey
Bluestem Brands, Inc.
                                Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, March 8, 2019:


       MINUTE entry before the Honorable John Robert Blakey: Based upon the
representation of the parties, this case has settled and is therefore dismissed without
prejudice. Absent reinstatement on or before 4/22/2019, the dismissal will convert to one
with prejudice without further order of the Court. All deadlines and hearings including the
12/2/2019 trial date, are stricken. Civil case terminated. Mailed notice(gel, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
